NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0508-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MARK L. TOMPKINS,

        Defendant-Appellant.

________________________________________________________________

              Telephonically argued March 15, 2017 – Decided May 19, 2017

              Before Judges Espinosa and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Indictment
              No. 03-03-0893.

              Mark L. Tompkins, appellant, argued the cause
              pro se.

              Lucille M. Rosano, Special Deputy Attorney
              General/Acting Assistant Prosecutor, argued
              the cause for respondent (Carolyn A. Murray,
              Acting Essex County Prosecutor, attorney; Ms.
              Rosano, of counsel and on the brief).

PER CURIAM

        Defendant appeals from the denial of his second petition for

post-conviction relief (PCR) without an evidentiary hearing and
presents the following argument for our consideration in this

appeal:

                 THE MATTER SHOULD BE REMANDED TO THE
                 LAW DIVISION FOR A FULL HEARING ON
                 THE DISMISSAL AND SUBSEQUENT TRIAL
                 ON THE CHARGE WHICH WAS DISMISSED,
                 WHICH VIOLATED THE DOUBLE JEOPARDY
                 CLAUSES OF CONSTITUTIONS OF NEW
                 JERSEY AND THE UNITED STATES.

     We permitted defendant to supplement his oral argument in

writing.   In his written submission, he reiterated his position

that the dismissal of a matter in municipal court barred subsequent

prosecution on double jeopardy grounds.        We are unpersuaded by the

arguments advanced on appeal, at argument and in this latest

submission.

     In a cogent and comprehensive written opinion, Judge Martin

G. Cronin addressed the procedural history of this case, the claims

presented by defendant, the procedural bars to the claims presented

by Rules 3:22-4(a), 3:22-4(b), 3:22-5, and 3:22-12(a)(2), and the

substantive   lack   of   merit   to   these   claims.   We   agree   that

defendant's claims lack sufficient merit to require additional

discussion, R. 2:11-3(e)(2), and affirm, substantially for the

reasons set forth in Judge Cronin's written decision.

     Affirmed.




                                       2                          A-0508-15T2